DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/23/2022 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1, 16, and 19 are currently amended.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 5/23/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences; accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device”  and  “one or more query results based on a level of confidence extracted from the identified information” recited in claims 1, 16, and 19, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 19 are indefinite because the term “sequence” is unclear. The term “sequence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myhre et al. (US 20200004890 A1, hereinafter Myhre) in view of Gordon et al. (US 20200267435 A1, hereinafter Gordon).

Regarding Claim 1, Myhre discloses a method, comprising: 
receiving, by one or more processors (Fig. 1, system 100), a semantic query input by a user in a computing device ([0056]: Another aspect of the present disclosure includes personalized AI and NL models based on user-defined semantic context and activities. Such features are depicted in FIGS. 17-19; [0201]: the user 102 might submit an NL query 1706A (shown in FIG. 18A) to the NL search engine 1702, such as “Show me my meetings with Rajav about project X.”); 
identifying, by the one or more processors, semantic identifiers in the semantic query (Fig. 3B; [0076]: UI elements (referred to herein as “activity identifiers 308”) identifying the query terms 110 entered by the user 102 are shown in the UI 106), wherein the semantic identifiers refer to user specific context associated with prior or planned activities of the user ([0007]: The associations enable a computing system to provide activity-specific views that present a specific selection of the low-level content in an arrangement that is contextually relevant to a user's current situation; [0202]: Because the NL model 1704 has been trained using the activity graph 120, the AI engine 112 can identify the phrase “Project X” contained in the specified NL query 1706 as being related to the “Project X” activity [activity graph 120 correspond to prior or planned activities of the user]);
providing, by the one or more processors, the one or more query results in response to the semantic query ([0203]: The search UI 1708 illustrated in FIG. 18A can also provide additional functionality such as, but not limited to, allowing a user 102 to view details of NL search results). 
However, Myhre does not explicitly teach “determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences; accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device; identifying, by the one or more processors, information in the accessed user data correlated with the user specific context; determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information.”
On the other hand, in the same field of endeavor, Gordon teaches
determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences (Figs. 1, 2A, 3B; [0182]: The aggregation system 108 may use a single system-level access technique, such as a token, sign-in sequence, shared secret key, public key, digital signature, or other authorization technique, to access the shared content management system…  for each authorized Internet service 206 associated with the shared content management system; [0065]: A preference engine 336 accesses service credentials 314 previously entered by each of the users 116 for the various Internet services 126 that they use. See para [0045], [0181]);
accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device (Fig. 1; [0182]: the aggregation system 108 accesses multiple Internet services 206 by accessing a single shared content management system; [0195]: the operator of the aggregation system 108, or a system associated with the aggregation system 108, can aggregate and/or correlate user 116 activity data across multiple Feeds, across multiple devices 112; Fig. 14, [0152]: The device 112 may optionally also provides credentials, such as a user name, device identifier, access code, or other authorizing data to the genre-mode proxy engine 1108. See also para [0170], [0254]); 
identifying, by the one or more processors, information in the accessed user data correlated with the user specific context (Fig. 1; [0195]: A user's 116 activity can be correlated using one or more available common data elements, for example: user 116 credentials, such as user name and password or other login information, for any Internet service 126… or other data element available in common across two or more such correlations; [0061]: The feed processor 316 performs standard filtering to find appropriate feed items); 
determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information ([0135]-[0136]: With reference to FIG. 9, another embodiment of the first view 880-1 is shown… Adjustments to the user's upcoming sequence…. can be effected after a specified level of confidence in the applicability of the adjustment(s) is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Myhre to incorporate the teachings of Gordon to include “determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences; accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device; identifying, by the one or more processors, information in the accessed user data correlated with the user specific context; determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information.”
The motivation for doing so would be to provide personalized content to a user, as recognized by Gordon ([0011] of Gordon: In various embodiments, methods and systems for presentation of content through an interface to provide personalized video feeds to a user are disclosed).

Regarding Claim 2, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: generating, by the one or more processors, a recommendation score indicative of correlation of the query results to the user specific context (Fig. 1, Fig. 3; [0080]: In some configurations, each displayed UI topic identifier 310 is associated with a topic having a relevance score that is calculated by the AI engine 112. It can be appreciated that the AI engine 112 can generate any type of relevancy score indicating a level of relevancy of each topic to the associated activity),  
wherein providing the one or more query results is based on the recommendation score ([0081]: In some configurations, a display property of a UI topic identifier 310 can be modified based on the relevancy score of the associated topic. In the illustrated example, for instance, the topic identifiers 310 are sized and/or positioned according to the relevance of the one or more topics to the associated activity).

Regarding Claim 3, the combined teachings of Myhre and Gordon disclose the method of claim 2.
Myhre further teaches, further comprising providing the recommendation score along with the query results (Fig. 3E; [0080]: In some configurations, each displayed UI topic identifier 310 is associated with a topic having a relevance score that is calculated by the AI engine 112; [0081]: As shown, the fifth topic identifier 310E for the topic “Tom Smith” may be displayed with a size, color, shading, position, ordering, or any other display property that indicates that it is associated with a topic having a higher relevancy score than the topic represented by the seventh topic identifier 310G. In one configuration, the topic identifiers 310 are ordered in each row of the configuration UI 106 shown in FIG. 3C from highest to lowest relevancy scores [the relevancy score corresponds to any other display property]).

Regarding Claim 4, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches wherein identifying the information correlated with the user specific context comprises identifying at least one of sent or received text messages, incoming/outgoing phone calls, emails, photos, videos, calendar events, social media, contact information, names of associated friends, local traffic patterns, places or visited restaurants, or recorded or marked locations in a digital map (Fig. 1, Fig. 4); [0101]: With reference to FIG. 4, the routine 400 begins at operation 402 where a computing module, such as the activity management application 104, receives content (i.e. the user content 116) associated with a user 102 from one or more data sources 118. As described above, the user content 116 can be any type of data in any suitable format. For instance, user content 116 can include, but is not limited to, images, emails, messages, documents, spreadsheets, contact lists, individual contacts, social networking data, or any other type of data).

Regarding Claim 5, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: outputting the one or more query results in a digital map utilized in the computing device, wherein the one or more query results are associated with event locations displayed in the digital map ([0150]: Any UI displaying high-level activities along with suggested topics can be utilized with the techniques disclosed herein. It can be appreciated that the topics can be displayed in any type of UI or communicated to a user 102 using other mediums such as an audio output indicating one or more topics, a head-mounted display (“HMD”) virtual environment having virtual objects identifying the topics, etc.).

Regarding Claim 6, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: outputting the one or more query results with an associated event photo ([0030]: FIG. 9B is a UI diagram showing aspects of an illustrative example of an interactive activity-specific UI for presenting and interacting with activity-specific content, such as image data).

Regarding Claim 7, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches wherein the semantic query is received in a natural language form ([Abstract]: A natural language (“NL”) search engine can receive a NL query and parse the NL query to identify entities and intents specified by the NL query; [0198]: For example, a user 102 might submit a NL query 1706, such as “Show me my meetings with Rajav about Project X.”).

Regarding Claim 8, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: receiving, by the one or more processors, an input for selection of one of the query results ([0117]: Thus, any type of input or interaction with an activity-specific view may change the AI model 114, a modification that enables the system 100 to fine tune the decisions it makes on its selection of data and/or arrangement of data with each interaction; [0203]: The search UI 1708 illustrated in FIG. 18A can also provide additional functionality such as, but not limited to, allowing a user 102 to view details of NL search results, such as a meeting).

Regarding Claim 9, the combined teachings of Myhre and Gordon disclose the method of claim 1. 
Myhre further teaches wherein determining one or more query results comprises processing the identified information using neural networks ([0064]: The AI model 114 can utilize various technologies to identify topics associated with an activity based upon the user content 116. For example, and without limitation, the AI model 114 can utilize… artificial neural networks).

Regarding Claim 10, the combined teachings of Myhre and Gordon disclose the method of claim 9.
Myhre further teaches wherein processing the identified information comprises generating at least one of place embeddings or correlated data and query embedding by running a neural net ([0064]: The AI model 114 can utilize various technologies to identify topics associated with an activity based upon the user content 116. For example, and without limitation, the AI model 114 can utilize… artificial neural networks)).

Regarding Claim 11, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: detecting, by the one or more processors, a user pattern based on the accessed data ([0113]: As also discussed above in detail with regard to FIGS. 1-4, query terms 110 (not shown in FIG. 5), user content 116, and the AI model 114 can be utilized to generate an activity graph 120 for one or more activities, such as that illustrated in FIG. 2); and 
saving, by the one or more processors, the user pattern in the computing device ([0073]: It is also to be appreciated that although the configurations disclosed herein utilize a graph data structure to represent the relationships between activities, topics, and related instances of user content 116, other types of data structures can be utilized to store this information in other configurations).

Regarding Claim 12, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches wherein identifying the information in the accessed data further comprises: correlating visited places with semantic identifiers from the user specific context ([0184]: As illustrated in FIG. 15A, the UI 1304 includes topic identifiers 310L-310N corresponding to topics previously associated with the represented activity (i.e. the “Marathon” activity). The UI 1304 also includes topic identifiers 310O-310S corresponding to other topics identified by the AI engine 112 as potentially being relevant to the represented activity. A user 102 can select the topic identifiers 310O-310S with an appropriate user input device to create an association between the represented topic and the activity).

Regarding Claim 13, the combined teachings of Myhre and Gordon disclose the method of claim 12.
Myhre further teaches, further comprising: correlating event information with the visited places and the semantic identifiers from the user specific context ([0069]: The leaf nodes 204 under each activity-related node correspond to the topics associated with each activity. For instance, the leaf nodes 204A under the “College Visits” activity might correspond to the names of colleges to be visited, contact information for people associated with the “College Visits”, documents including travel plans for the “College Visits”, and other types of information. As another example, the leaf nodes 204C might correspond to calendar entries specifying the data, time, and location of a “Marathon”, task list entries defining a training schedule, a reminder to purchase new running shoes, and other types of information relating to the “Marathon” activity).

Regarding Claim 14, the combined teachings of Myhre and Gordon disclose the method of claim 13.
Myhre further teaches, further comprising: correlating timestamps with the event and visited places and the semantic identifiers from the user specific context ([0069]: As another example, the leaf nodes 204C might correspond to calendar entries specifying the data, time, and location of a “Marathon”, task list entries defining a training schedule, a reminder to purchase new running shoes, and other types of information relating to the “Marathon” activity). 

Regarding Claim 15, the combined teachings of Myhre and Gordon disclose the method of claim 1.
Myhre further teaches, further comprising: receiving, by the one or more processors, an input for selection of one of the query results ([0205]: In another example, illustrated in FIG. 18C, a user 102 submits a NL query 1706 asking “What is the date of my son's next soccer game?” In this example, the NL search engine 1702 can identify a cluster 206 of user content 116 relating to a “Soccer” activity. In turn, the NL search engine 1702 can search the identified cluster 206 for calendar entries); and
providing, by the one or more processors, navigation in the computing device for travel to a destination based on the selected query result ([0205]: In the example shown in FIG. 18C, the NL search engine 1702 has identified a calendar entry in the cluster 206 indicating that the next soccer game is on May 30, 2018 at 2:00 PM and provided search results 1712F to the user 102 including this information [the “Get Directions” option in Fig. 18C corresponds to the provided navigation]).

Regarding Claim 16, Myhre discloses a computing device ([0211]: computer 2000 illustrated in FIG. 20), comprising: 
one or more memories (system memory 2004): 
one or more processors in communication with the one or more memories (central processing unit 2002), the one or more processors configured to: 
receive a semantic query input by a user in a computing device ([0056]: Another aspect of the present disclosure includes personalized AI and NL models based on user-defined semantic context and activities. Such features are depicted in FIGS. 17-19; [0201]: the user 102 might submit an NL query 1706A (shown in FIG. 18A) to the NL search engine 1702, such as “Show me my meetings with Rajav about project X.”); 
identify semantic identifiers in the semantic query (Fig. 3B; [0076]: UI elements (referred to herein as “activity identifiers 308”) identifying the query terms 110 entered by the user 102 are shown in the UI 106), wherein the semantic identifiers refer to user specific context associated with prior or planned activities of the user ([0007]: The associations enable a computing system to provide activity-specific views that present a specific selection of the low-level content in an arrangement that is contextually relevant to a user's current situation [0202]: Because the NL model 1704 has been trained using the activity graph 120, the AI engine 112 can identify the phrase “Project X” contained in the specified NL query 1706 as being related to the “Project X” activity [activity graph 120 correspond to prior or planned activities of the user]); 
provide the one or more query results in response to the semantic query ([0203]: The search UI 1708 illustrated in FIG. 18A can also provide additional functionality such as, but not limited to, allowing a user 102 to view details of NL search results, such as a meeting).
However, Myhre does not explicitly teach “determine a sequence to access user data stored in two or more user data sources on the computing device based on user habits or preferences; access in the determined sequence the user data stored in the two or more data sources on the computing device; identify information in the accessed user data correlated with the user specific context; determine one or more query results based on a level of confidence extracted from the identified information.”
On the other hand, in the same field of endeavor, Gordon teaches
determine a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences (Figs. 1, 2A, 3B; [0182]: The aggregation system 108 may use a single system-level access technique, such as a token, sign-in sequence, shared secret key, public key, digital signature, or other authorization technique, to access the shared content management system…  for each authorized Internet service 206 associated with the shared content management system; [0065]: A preference engine 336 accesses service credentials 314 previously entered by each of the users 116 for the various Internet services 126 that they use. See para [0045], [0181]);
access in the determined sequence the user data stored in the two or more user data sources on the computing device (Fig. 1; [0182]: the aggregation system 108 accesses multiple Internet services 206 by accessing a single shared content management system; [0195]: the operator of the aggregation system 108, or a system associated with the aggregation system 108, can aggregate and/or correlate user 116 activity data across multiple Feeds, across multiple devices 112; Fig. 14, [0152]: The device 112 may optionally also provides credentials, such as a user name, device identifier, access code, or other authorizing data to the genre-mode proxy engine 1108. See also para [0170], [0254]); 
identify information in the accessed user data correlated with the user specific context (Fig. 1; [0195]: A user's 116 activity can be correlated using one or more available common data elements, for example: user 116 credentials, such as user name and password or other login information, for any Internet service 126… or other data element available in common across two or more such correlations; [0061]: The feed processor 316 performs standard filtering to find appropriate feed items); 
determine one or more query results based on a level of confidence extracted from the identified information ([0135]-[0136]: With reference to FIG. 9, another embodiment of the first view 880-1 is shown… Adjustments to the user's upcoming sequence…. can be effected after a specified level of confidence in the applicability of the adjustment(s) is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Myhre to incorporate the teachings of Gordon to include “determine a sequence to access user data stored in two or more user data sources on the computing device based on user habits or preferences; access in the determined sequence the user data stored in the two or more data sources on the computing device; identify information in the accessed user data correlated with the user specific context; determine one or more query results based on a level of confidence extracted from the identified information.”
The motivation for doing so would be to provide personalized content to a user, as recognized by Gordon ([0011] of Gordon: In various embodiments, methods and systems for presentation of content through an interface to provide personalized video feeds to a user are disclosed).

Regarding Claim 17, the combined teachings of Myhre and Gordon disclose the computing device of claim 16.
Myhre further teaches wherein the one or more processors are further configured to: generate a recommendation score indicative of correlation of the query results related to the information, (Fig. 1, Fig. 3; [0080]: In some configurations, each displayed UI topic identifier 310 is associated with a topic having a relevance score that is calculated by the AI engine 112), 
wherein the one or more query results is based on the recommendation score ([0081]: In some configurations, a display property of a UI topic identifier 310 can be modified based on the relevancy score of the associated topic. In the illustrated example, for instance, the topic identifiers 310 are sized and/or positioned according to the relevance of the one or more topics to the associated activity).

Regarding Claim 18, the combined teachings of Myhre and Gordon disclose the computing device of claim 16.
Myhre further teaches wherein the one or more processors are further configured to: 
receive an input in the computing device to select one of the query results (Fig. 1; [0205]: In another example, illustrated in FIG. 18C, a user 102 submits a NL query 1706 asking “What is the date of my son's next soccer game?” In this example, the NL search engine 1702 can identify a cluster 206 of user content 116 relating to a “Soccer” activity. In turn, the NL search engine 1702 can search the identified cluster 206 for calendar entries); and 
generate navigation information in a digital map in the computing device ([0205]: In the example shown in FIG. 18C, the NL search engine 1702 has identified a calendar entry in the cluster 206 indicating that the next soccer game is on May 30, 2018 at 2:00 PM and provided search results 1712F to the user 102 including this information [the “Get Directions” option in Fig. 18C corresponds to the provided navigation]).

Regarding Claim 19, Myhre discloses a computer-readable storage medium storing instructions executable by one or more processors for performing a method (Fig. 20, computer 2000), comprising:
 receiving, by one or more processors, a semantic query input by a user in a computing device ([0056]: Another aspect of the present disclosure includes personalized AI and NL models based on user-defined semantic context and activities. Such features are depicted in FIGS. 17-19; [0201]: the user 102 might submit an NL query 1706A (shown in FIG. 18A) to the NL search engine 1702, such as “Show me my meetings with Rajav about project X.”); 
identifying, by the one or more processors, semantic identifiers in the semantic query (Fig. 3B; [0076]: UI elements (referred to herein as “activity identifiers 308”) identifying the query terms 110 entered by the user 102 are shown in the UI 106), wherein the semantic identifiers refer to user specific context associated with prior or planned activities of the user ([0007]: The associations enable a computing system to provide activity-specific views that present a specific selection of the low-level content in an arrangement that is contextually relevant to a user's current situation; [0202]: Because the NL model 1704 has been trained using the activity graph 120, the AI engine 112 can identify the phrase “Project X” contained in the specified NL query 1706 as being related to the “Project X” activity [activity graph 120 correspond to prior or planned activities of the user]); 
correlating, by the one or more processors, visited places with the semantic identifiers from the user specific context ([0069]: The leaf nodes 204 under each activity-related node correspond to the topics associated with each activity. For instance, the leaf nodes 204A under the “College Visits” activity might correspond to the names of colleges to be visited, contact information for people associated with the “College Visits”, documents including travel plans for the “College Visits”, and other types of information);
providing, by the one or more processors, the one or more query results in response to the semantic query ([0203]: The search UI 1708 illustrated in FIG. 18A can also provide additional functionality such as, but not limited to, allowing a user 102 to view details of NL search results, such as a meeting).
However, Myhre does not explicitly teach “determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences; accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device; identifying, by the one or more processors, information in the accessed user data correlated with the user specific context; determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information.”
On the other hand, in the same field of endeavor, Gordon teaches
determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences (Figs. 1, 2A, 3B; [0182]: The aggregation system 108 may use a single system-level access technique, such as a token, sign-in sequence, shared secret key, public key, digital signature, or other authorization technique, to access the shared content management system…  for each authorized Internet service 206 associated with the shared content management system; [0065]: A preference engine 336 accesses service credentials 314 previously entered by each of the users 116 for the various Internet services 126 that they use. See para [0045], [0181]);
accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device (Fig. 1; [0182]: the aggregation system 108 accesses multiple Internet services 206 by accessing a single shared content management system; [0195]: the operator of the aggregation system 108, or a system associated with the aggregation system 108, can aggregate and/or correlate user 116 activity data across multiple Feeds, across multiple devices 112; Fig. 14, [0152]: The device 112 may optionally also provides credentials, such as a user name, device identifier, access code, or other authorizing data to the genre-mode proxy engine 1108. See also para [0170], [0254]); 
identifying, by the one or more processors, information in the accessed user data correlated with the user specific context (Fig. 1; [0195]: A user's 116 activity can be correlated using one or more available common data elements, for example: user 116 credentials, such as user name and password or other login information, for any Internet service 126… or other data element available in common across two or more such correlations; [0061]: The feed processor 316 performs standard filtering to find appropriate feed items); 
determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information ([0135]-[0136]: With reference to FIG. 9, another embodiment of the first view 880-1 is shown… Adjustments to the user's upcoming sequence…. can be effected after a specified level of confidence in the applicability of the adjustment(s) is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Myhre to incorporate the teachings of Gordon to include “determining, by the one or more processors, a sequence to access user data stored in two or more user data sources on a computing device based on user habits or preferences; accessing in the determined sequence, by the one or more processors with authorization from the user, the user data stored in the two or more user data sources on the computing device; identifying, by the one or more processors, information in the accessed user data correlated with the user specific context; determining, by the one or more processors, one or more query results based on a level of confidence extracted from the identified information.”
The motivation for doing so would be to provide personalized content to a user, as recognized by Gordon ([0011] of Gordon: In various embodiments, methods and systems for presentation of content through an interface to provide personalized video feeds to a user are disclosed).

Regarding Claim 20, the combined teachings of Myhre and Gordon disclose the computer-readable storage medium of claim 19.
Myhre further teaches, further comprising: generating a recommendation score indicative of correlation of the query results related to the information (Fig. 1, Fig. 3; [0080]: In some configurations, each displayed UI topic identifier 310 is associated with a topic having a relevance score that is calculated by the AI engine 112. It can be appreciated that the AI engine 112 can generate any type of relevancy score indicating a level of relevancy of each topic to the associated activity), 
wherein providing the one or more query results is based on the recommendation score ([0081]: In some configurations, a display property of a UI topic identifier 310 can be modified based on the relevancy score of the associated topic. In the illustrated example, for instance, the topic identifiers 310 are sized and/or positioned according to the relevance of the one or more topics to the associated activity).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168